1 Reported in 230 N.W. 830.
Defendant appealed from a judgment of conviction of the offense of operating as a transient merchant in Duluth without first having obtained the license so to do. He operated as a wholesale dealer in fruit and produce.
A local ordinance required the payment of $25 per day as a license fee. The amount is uniform per day, whether the applicant seeks to operate a day, week, month or year. The ordinance is not concerned with the amount of business done, nor does it seem to have any reference to the cost of issuing the license and the possible amount of police supervision required. The authorities are collated in the briefs.
We are of the opinion and hold that the ordinance is void because the amount of the license fee is unreasonably high.
Reversed. *Page 353